—Appeal by the de*398fendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered October 13, 1998, convicting her of grand larceny in the second degree, offering a false instrument for filing in the first degree (15 counts), and filing a false sales and compensating use tax return, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating the conviction for filing a false sales and compensating use tax return, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
The defendant correctly argues that she wa& improperly convicted of filing a false sales and compensating use tax return (see, Tax Law § 1817 [b] [1]), in addition to offering a false instrument for filing in the first degree (see, Penal Law § 175.35), with both crimes covering the same period of time. The statutory definition of offering a false instrument for filing in the first degree, a felony, embraces the elements of filing a false sales and compensating use tax return, a misdemeanor, and the People could only prosecute one of the two crimes (see, People v Eboli, 34 NY2d 281; People v Lacay, 115 AD2d 450).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.